Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
	This communication is responsive to a telephonic interview on 01/28/2021.  
Claims 1-20 are pending in this application. Claims 1, 9, 15 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Moses Xie, on June 10, 2019. 
The application has been amended as follows:
Cancel claims 2, 4-6, 10-13, 16-19
1. (Currently amended)	A method comprising:
receiving a database query expressed in a database query language; and
executing the database query to produce a query result, including:
generating source code from the database query comprising statements expressed in a programming language that is not a machine level programming language;
generating first intermediate code from the source code comprising statements expressed in an intermediate representation that is not a machine level programming language;
linking function calls made in the first intermediate code to one or more functions stored in a library of functions to produce second intermediate code, each of the one or more functions comprising statements expressed in the intermediate representation, wherein the one or more functions are previously compiled from source code prior to receiving the database query, wherein the linking includes copying the one or more functions from the library of functions into the first intermediate code to produce the second intermediate code;
transforming the second intermediate code to produce transformed intermediate code, said transforming including replacing at least one function call with statements that comprise a function called by the at least one function call to perform the one or more functions without invoking the one or more functions from the library of functions, wherein the programming language is a procedural language, wherein generating the first intermediate code includes compiling the source code to produce the first intermediate code; and 
generating machine executable code from the transformed intermediate code and executing the machine executable code to produce the query result.
2. (Canceled)	
3. (Original)	The method of claim 1, further comprising receiving the one or more functions and storing them in the library of functions, wherein the receiving and storing of the one or more functions occur separately and independently of receiving the database query and processing the database query.
4-6. (Canceled)	
7. (Original)	The method of claim 1, wherein the intermediate representation is independent of processor architecture, wherein the machine executable code is specific to a processor architecture.
8. (Original)	The method of claim 1, further comprising generating an execution plan for the database query and generating the source code based on the execution plan.
9. (Currently amended)	A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
receive a database query expressed in a database query language; and

generating source code from the database query comprising statements expressed in a programming language that is not a machine level programming language;
generating first intermediate code from the source code comprising statements expressed in an intermediate representation that is not a machine level programming language;
linking function calls made in the first intermediate code to one or more functions stored in a library of functions to produce second intermediate code, each of the one or more functions comprising statements expressed in the intermediate representation, wherein the one or more functions are previously compiled from source code prior to receiving the database query, wherein the linking includes copying the one or more functions from the library of functions into the first intermediate code to produce the second intermediate code;
transforming the second intermediate code to produce transformed intermediate code, said transforming including replacing at least one function call with statements that comprise a function called by the at least one function call to perform the one or more functions without invoking the one or more functions from the library of functions, wherein the programming language is a procedural language, wherein generating the first intermediate code includes compiling the source code to produce the first intermediate code; and
generating machine executable code from the transformed intermediate code and executing the machine executable code to produce the query result. 
10-13. (Canceled)	
14. (Original)	The non-transitory computer-readable storage medium of claim 9, wherein the intermediate representation is independent of processor architecture, wherein the machine executable code is specific to a processor architecture.
15. (Currently amended)	An apparatus comprising:
one or more computer processors; and
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to:
receive a database query expressed in a database query language; and
execute the database query to produce a query result, including:
generating source code from the database query comprising statements expressed in a programming language that is not a machine level programming language;
generating first intermediate code from the source code comprising statements expressed in an intermediate representation that is not a machine level programming language;
linking function calls made in the first intermediate code to one or more functions stored in a library of functions to produce second intermediate code, each of the one or more functions comprising statements expressed in the intermediate representation, wherein the one or more functions are previously compiled from source code prior to receiving the database query, wherein the linking includes copying the one or more functions from the library of functions into the first intermediate code to produce the second intermediate code;
transforming the second intermediate code to produce transformed intermediate code, said transforming including replacing at least one function call with statements that comprise a function called by the at least one function call to perform the one or more functions without invoking the one or more functions from the library of functions, wherein the programming language is a procedural language, wherein generating the first intermediate code includes compiling the source code to produce the first intermediate code; and
generating machine executable code from the transformed intermediate code and executing the machine executable code to produce the query result.
16-19. (Canceled)	

20. (Original)	The apparatus of claim 15, wherein the intermediate representation is independent of processor architecture, wherein the machine executable code is specific to a processor architecture.

Reasons for Allowance
Claims 1, 3, 7-9, 14-15, 20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 9, 15 recite, in combination with the remaining elements, the uniquely distinct steps of: linking function calls made in the first intermediate code to one or more functions stored in a library of functions to produce second intermediate code, each of the one or more functions comprising statements expressed in the intermediate representation, wherein the one or more functions are previously compiled from source code prior to receiving the database query, wherein the linking includes copying the one or more functions from the library of functions into the first intermediate code to produce the second intermediate code; transforming the second intermediate code to produce transformed intermediate code, said transforming including replacing at least one function call with statements that comprise a function called by the at least one function call to perform the one or more functions without invoking the one or more functions from the library of functions, wherein the programming language is a procedural language, wherein generating the first intermediate code includes compiling the source code to produce the first intermediate code. 
The closest prior art Freedman et al. (US Pat No. 9,195,712), in view of Metzger et al. (US Pat No. 2005/0188362), as combined, show a similar system of converting query plans to native code. However, Freedman’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 9, and 15. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3, 7-8, 14, and 20 are allowed at least by virtue of their dependency from claims 1, 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153